Pope, Chief Judge.
On May 7, 1984, a final judgment on remittitur was entered in the Superior Court of Walker County. This judgment decreed that plaintiff Hegwood was the owner in fee simple of certain real property and ordered the clerk to issue a writ of possession to be executed by the sheriff and his deputies. The writ was issued but was never executed. Then, on March 17, 1993, plaintiff brought this action to revive a dormant judgment. See OCGA § 9-12-60 et seq. The trial court ordered that the 1984 judgment be revived, and defendants’ motion for reconsideration was denied.
On appeal, defendants challenge the trial court’s order on several procedural grounds. Pretermitting consideration of these enumerated errors, we conclude that the order reviving the dormant judgment must be reversed because there was no dormant judgment to revive: OCGA § 9-12-60 applies only to judgments or decrees ordering the payment of a sum of money. See Brown v. Parks, 190 Ga. 540 (2) (9 SE2d 897) (1940).

Judgment reversed.


Birdsong, P. J., and Smith, J., concur. Andrews, J., disqualified.